UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A Amendment 1 þQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended May 31, 2013 or oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-54268 SONORA RESOURCES CORP. (Exact Name of Registrant as Specified in its Charter) Nevada 27-1269503 (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification No.) Cerro del Padre #11, Rinconada de los Pirules, Guadalupe, Zacatecas Mexico (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number including area code: 1-877-513-7873 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or such shorter period that the registrant was required to submit and post such files.Yes þ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-aNon-Accelerated filer o Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNo þ Applicable Only to Corporate Issuers: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: Class Outstanding as of July 22, 2013 Common Stock, $.001 par value EXPLANATORY NOTE We are filing this Amendment No. 1 on Form 10-Q/A to our Quarterly Report on Form 10-Q for the three months ended May 31, 2013 (the “Form 10-Q”), which was originally filed with the Securities and Exchange Commission on August 16, 2013, for the purpose of expanding our disclosures concerning our mining option agreements, our exploration and production status and other disclosures. No other changes have been made to the Form 10-Q. This Amendment does not reflect events that have occurred after the August 16, 2013 filing date of the Form 10-Q or modify or update the disclosures presented therein, except to reflect the amendment described above. SONORA RESOURCES CORP. TABLE OF CONTENTS PART I - FINANCIAL INFORMATION Page Item 1. Financial Statements 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3. Quantitative and Qualitative Disclosures About Market Risk 22 Item 4. Controls and Procedures 22 PART II - OTHER INFORMATION Item 1. Legal Proceedings 23 Item 1A. Risk Factors 23 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 31 Item 3. Defaults Upon Senior Securities 31 Item 4. Mine Safety Disclosure 31 Item 5. Other Information 31 Item 6. Exhibits 31 Signature Page 32 Certifications Exhibit 31.1 Exhibit 31.2 Exhibit 32.1 Exhibit 32.2 2 FORWARD-LOOKING STATEMENTS This Report on Form 10-Q contains forward-looking statements within the meaning of the “safe harbor” provisions of the Private Securities Litigation Reform Act of 1995. Reference is made in particular to the description of our plans and objectives for future operations, assumptions underlying such plans and objectives, and other forward-looking statements included in this report. Such statements may be identified by the use of forward-looking terminology such as “may,” “will,” “expect,” “believe,” “estimate,” “anticipate,” “intend,” “continue,” or similar terms, variations of such terms or the negative of such terms. Such statements are based on management’s current expectations and are subject to a number of factors and uncertainties, which could cause actual results to differ materially from those described in the forward-looking statements. Such statements address future events and conditions concerning, among others, capital expenditures, earnings, litigation, regulatory matters, liquidity and capital resources, and accounting matters. Actual results in each case could differ materially from those anticipated in such statements by reason of factors such as future economic conditions, changes in consumer demand, legislative, regulatory and competitive developments in markets in which we operate, results of litigation, and other circumstances affecting anticipated revenues and costs, and the risk factors set forth under the heading “Risk factors” herein and in our Amended Annual report on Form 10-K for the fiscal year ended November 30, 2012,filed on August 16, 2013. As used in this Form 10-Q, “we,” “us,” and “our” refer to Sonora Resources Corp. and its wholly-owned subsidiary, Finder Plata S.A. de C.V., a company organized under the laws of Mexico, which are also sometimes collectively referred to as the “Company” or “Sonora Resources” unless otherwise noted. YOU SHOULD NOT PLACE UNDUE RELIANCE ON THESE FORWARD LOOKING STATEMENTS The forward-looking statements made in this report on Form 10-Q relate only to events or information as of the date on which the statements are made in this report on Form 10-Q. Except as required by law, we undertake no obligation to update or revise publicly any forward-looking statements, whether as a result of new information, future events, or otherwise, after the date on which the statements are made or to reflect the occurrence of unanticipated events. You should read this report and the documents that we reference in this report, including documents referenced by incorporation, completely and with the understanding that our actual future results may be materially different from what we expect or hope. 3 PART 1 – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS SONORA RESOURCES CORP AND SUBSIDIARY AN EXPLORATION STAGE COMPANY INDEX TO CONSOLIDATED FINANCIAL STATEMENTS May 31, 2013 (Unaudited) Financial Statements- Page Consolidated Balance Sheets 5 Consolidated Statements of Operations and Comprehensive Income/Loss 6 Consolidated Statements of Cash Flows 7 Notes to Consolidated Financial Statements 8 4 SONORA RESOURCES CORP. AND SUBSIDIARY AN EXPLORATION STAGE COMPANY CONSOLIDATED BALANCE SHEETS May 31, November 30, ASSETS (Audited) CURRENT ASSETS: Cash and cash equivalents $ $ Consumption and deferred tax receivable Prepaid expense Total current assets EQUIPMENT, NET - - OTHER ASSETS Mining interest- Los Amoles Mining interest- Jalisco (First Majestic Silver Corp.) Mining interest-Ayones and Corazon TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Accounts payable and accrued liabilities $ $ Demand promissory notes - Total current liabilities COMMITMENTS AND CONTINGENCIES - - STOCKHOLDERS' EQUITY Common stock - $0.001 par value, 500,000,000 shares authorized, 92,855,861 and 91,684,882 shares issued and outstanding at 5/31/13 and 11/30/12, respectively Additional paid in capital (Deficit) accumulated during the exploration stage ) ) Unrealized gain (loss) ) Total stockholders' equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ The accompanying notes are an integral part of these consolidated financial statements. 5 SONORA RESOURCES CORP. AND SUBSIDIARY AN EXPLORATION STAGE COMPANY CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (LOSS) Three Months Ended, Six Months Ended, December 3, 2007 (Inception) May 31, May 31, May 31, May 31, to May 31, (Unaudited) REVENUE $
